DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 6, 9, and 15 are objected to because of the following informalities:  
Claims 5 and 15 recite “(Here, v represents a visible layer, h represents a hidden layer, E represents Page 25an energy function of the joint configuration of (v, h), and P(h) can be calculated in the same manner)” but should be “, wherein v represents a visible layer, h represents a hidden layer, E represents Page 25an energy function of the joint configuration of (v, h), and P(h) can be calculated in the same manner."
Claim 6 recites “(Here, wij represents a weight value between an i-th layer and a j-th layer)” but should be “, wherein wij represents a weight value between an i-th layer and a j-th layer.”
Claim 9 recites “(Here, X as a learning rate has a value between 0 and 1.)” but should be “, wherein X as a learning rate has a value between 0 and 1.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“measurement unit” in Claim 12
“control unit” in Claims 12 and 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory 
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claim 1 recites: 
5dividing the consecutive signals into a plurality of unit waveforms by searching systolic starting points and peak points from the measured signals; 
determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN); and 
determining whether the signal is an artifact or a normal signal by using the 10two determined outputs.
Independent Claim 11 recites: 
receiving consecutive signals of blood pressure in real time, 
dividing the consecutive signals into a plurality of unit waveforms by searching systolic starting points and peak points from the inputted signals, 
determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as 15an input to a deep belief network (DBN), and 
determining whether the signal is an artifact or a normal signal by using the two determined outputs.
Independent Claim 12 recites: 
determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN), and 
determining whether the signal is an artifact ora normal signal by using the two determined outputs.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  

The claimed steps of measuring, receiving, 5dividing, and determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The steps of “dividing the consecutive signals into a plurality of unit waveforms by searching systolic starting points and peak points from the measured signals” in independent Claims 1 and 11 are mathematical relationships used to organize blood pressure data. Referring to paragraphs [0041] and Figure 1 of the specification, the points of the waveform and the changes in slope are used to organize data. The step of “determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN)” in independent Claims 1, 11, and 12 is a mathematical relationship that assesses the blood pressure data utilizing a neural network.
The claimed steps of measuring, receiving, 5dividing, and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-16 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, receiving, 5dividing, and determining merely invoke a computer as a tool.
The data-gathering step (measuring/receiving) and the data-output step (determining) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, receiving, 5dividing, and determining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to classify data.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only  The claims do not apply the obtained evaluation to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: measurement unit, control unit, display, medium
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraph [0082]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. receiving, 5dividing, and determining) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (U.S. Patent No. 5,339,818) in view of NPL Lee (Lee, Soojeong, and Joon-Hyuk Chang. "Deep belief networks ensemble for blood pressure estimation." IEEE access 5 (2017): 9962-9972.).
Regarding Claim 1, Baker discloses a method for detecting an artifact of a blood pressure signal (A method and device for indirect, quantitative estimation of blood pressure attributes and similar variable physiological parameters; Abstract), the method comprising of: 
measuring consecutive signals of blood pressure in real time (The cuff 20 interfaces at a pulse side of the patient to generate noninvasive, oscillometric blood pressure data which is processed in a computer 21. The computer is connected through a parallel interface card 22 to a satellite box 23 which contains the hardware necessary to inflate and measure the pressure in a transducer bladder of the cuff 20; Column 5 Lines 45-51);  
5dividing the consecutive signals into a plurality of unit waveforms by searching systolic starting points and peak points from the measured signals (the present invention looks at the wave form in its totality. For example, in FIG. 4 the referenced blood pressure attributes could be estimated using prior art techniques by applying software implementations of an 80 percent diastolic algorithm, a maxi mum amplitude mean algorithm and a 50 percent systolic algorithm. These points represent empirical, and somewhat arbitrary, points on the graph which have been shown to produce close approximations of the blood pressure attributes; Column 6 Line 60 – Column 7 Line 1); and
determining whether the signal is an artifact or a normal signal by using the 10two determined outputs (This latter function of pre-classification is represented in FIG. 16. Here again, the selected parameter is a blood pressure value generated by use of an oscillometric system represented by a cuff 60. A sequence of signals are generated 61 and transmitted to a pre-classification neural network 62. In this case, the pre-classification network is trained to recognize signals which are corrupted by extraneous noise and to classify these as artifacts 63 which will be rejected or stored as training data for future recognition. All other signals are considered to be of good or excellent quality and are transmitted to the neural network as previously described 66 for processing and estimation of blood pressure as an output signal 67; Column 18 Lines 32-45).
Baker fails to disclose determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN).
NPL Lee discloses determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN) (B. DBN-DNN ENSEMBLE REGRESSION-C. Design of DBN-DNN Regression Estimator; Page 9965-9968).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to best detect the artifact of the blood pressure signal.  

Regarding Claim 3, Baker discloses arranging the N unit waveforms as units of a visible layer, wherein the N unit waveforms are used as the input (A three layer, feed forward neural network was designed to process oscillometric amplitude waveforms with the present invention as shown in FIG. 5. The three layer system includes an input layer 30, one hidden layer 31 and an output layer 32; Column 7 Lines 56-60); and  
20estimating units of each layer in a forward direction by adjusting weight values between adjacent layers from the visible layer to a final hidden layer (Each input node represented by P(n), P(n-1) etc. as set forth in FIG. 5 is connected through a weighted link 33 to every hidden layer node 34. Similarly, each hidden layer node 34 is in turn connected through a weighted link 35 to the single output layer node 36; Column 8 Lines 4-8; Column 8 Lines 25-48).  

Regarding Claim 4, Baker discloses after the estimating of the units of each layer in the forward direction by adjusting the weight values between the adjacent layers from the visible layer to 5the final (Each input node represented by P(n), P(n-1) etc. as set forth in FIG. 5 is connected through a weighted link 33 to every hidden layer node 34. Similarly, each hidden layer node 34 is in turn connected through a weighted link 35 to the single output layer node 36; Column 8 Lines 4-8; Column 8 Lines 25-48), 
estimating units of each layer in a backward direction by adjusting reverse weight values between the adjacent layers from the final hidden layer to the visible layer (The backward error propagation algorithm is a gradient descent algorithm designed to minimize the mean square error between the desired output and the actual output of the network; Column 8 Lines 55-58); and 
repeating the estimating of the units of each layer in the forward direction 10and the backward direction by adjusting the weight values and the reverse weight values so that an error between the estimated unit of the visible layer and the inputted unit of the visible layer is minimal (Application of the back propagation algorithm con sists of the following three steps: 1. Input data is processed forward through the network to generate an output. An error term is computed using the difference between the desired output and the actual network output. 2. The error term is propagated back through the network to modify the internode connection weights and node thresholds so as to minimize the mean square error. 3. Steps 1 and 2 are repeated with new input data in an iterative adaptive process; Column 8 Line 65 – Column 9 Line 6).

Regarding Claims 5 and 15, Baker fails to disclose the estimating of the units of each 15layer in the forward direction or the backward direction is performed by estimating the unit using a probability calculated by the following Equation by adjusting the weight values or the reverse weight values. 
    PNG
    media_image1.png
    67
    166
    media_image1.png
    Greyscale
  
(Here, v represents a visible layer, h represents a hidden layer, E represents Page 25an energy function of the joint configuration of (v, h), and P(h) can be calculated in the same manner). 

    PNG
    media_image1.png
    67
    166
    media_image1.png
    Greyscale
  
(Here, v represents a visible layer, h represents a hidden layer, E represents Page 25an energy function of the joint configuration of (v, h), and P(h) can be calculated in the same manner) (Step 25 of Table 1, Page 9966; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to determine probability that best detects the artifact of the blood pressure signal.  

Regarding Claim 6, Baker fails to disclose the energy function E(v, h) is 5determined by the following Equation. 
    PNG
    media_image2.png
    51
    371
    media_image2.png
    Greyscale
  
(Here, wij represents a weight value between an i-th layer and a j-th layer).
NPL Lee discloses the energy function E(v, h) is 5determined by the following Equation. 
    PNG
    media_image2.png
    51
    371
    media_image2.png
    Greyscale
  
(Here, wij represents a weight value between an i-th layer and a j-th layer). (Target function; Page 9968; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to determine the weight values that best detect the artifact of the blood pressure signal.


    PNG
    media_image3.png
    33
    228
    media_image3.png
    Greyscale
  
NPL Lee discloses the consecutive probability 10estimation between the respective layers is calculated by the following Equation. 
    PNG
    media_image3.png
    33
    228
    media_image3.png
    Greyscale
(Equation 3 Page 9967; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to determine probability that best detects the artifact of the blood pressure signal.

Regarding Claim 8 and 16, Baker fails to disclose the weight value or the reverse weight value is calculated by the following Equation.  
    PNG
    media_image4.png
    28
    236
    media_image4.png
    Greyscale


NPL Lee discloses the weight value or the reverse weight value is calculated by the following Equation.  
    PNG
    media_image4.png
    28
    236
    media_image4.png
    Greyscale
 (Equation 4 Page 9968; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to determine the weight values that best detect the artifact of the blood pressure signal.

Regarding Claim 9, Baker fails to disclose the weight value or the reverse weight value is modified by the following Equation.  
Page 26 
    PNG
    media_image5.png
    50
    125
    media_image5.png
    Greyscale
 (Here, X as a learning rate has a value between 0 and 1.).
NPL Lee discloses the weight value or the reverse weight value is modified by the following Equation.  

    PNG
    media_image5.png
    50
    125
    media_image5.png
    Greyscale
 (Here, X as a learning rate has a value between 0 and 1.). (Equation 5 Page 9968; NPL Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to determine the weight values that best detect the artifact of the blood pressure signal.

Regarding Claim 10, Baker discloses after the determining of whether the signal is the artifact or the normal 5signal by using the two determined outputs, eliminating the signal determined as the artifact (the pre-classification network is trained to recognize signals which are corrupted by extraneous noise and to classify these as artifacts 63 which will be rejected or stored as training data for future recognition. All other signals are considered to be of good or excellent quality and are transmitted to the neural network as previously described 66 for processing and estimation of blood pressure as an output signal 67; Column 18 Lines 32-45).  

Regarding Claim 11, Baker discloses a computer readable recording medium storing a program for executing a method for detecting an artifact of a blood pressure signal (a supporting computer system 21 coupled to the generating means and operates to control data collection, processing and display. It will be apparent to those skilled in the art that reference to the computer system would include other data processing devices such as hardware analog circuits or integrated circuits which could be specifically designed to implement a neural network without a separate computer system; Column 10 Lines 44-52) including 10steps of, 
receiving consecutive signals of blood pressure in real time (the computer system or other form of selection control means selects a plurality 5 of sample signals from the sequence of signals 42 which may be received directly through line 55; Column 13 Lines 4-7), dividing the consecutive signals into a plurality of unit waveforms by searching systolic starting points and peak points from the inputted signals (The computer system identifies at least one feature, such as signal amplitude, within the sample signals which can be processed through the neural network as a feature signal; Column 13 Lines 7-19; The computer system 44 is adapted to identify a set of 50 sample signals at defined increments wherein the primary feature of the oscillometric signal constitutes pulse amplitude; Column 13 Lines 50-53), and determining whether the signal is an artifact or a normal signal by using the two determined outputs (the pre-classification network is trained to recognize signals which are corrupted by extraneous noise and to classify these as artifacts 63 which will be rejected or stored as training data for future recognition. All other signals are considered to be of good or excellent quality and are transmitted to the neural network as previously described 66 for processing and estimation of blood pressure as an output signal 67; Column 18 Lines 32-45).  
Baker fails to disclose determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN).
NPL discloses determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN) (B. DBN-DNN ENSEMBLE REGRESSION-C. Design of DBN-DNN Regression Estimator; Page 9965-9968).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to best detect the artifact of the blood pressure signal.  

Regarding Claim 12, Baker discloses an apparatus for detecting an artifact of a blood pressure signal (A method and device for indirect, quantitative estimation of blood pressure attributes and similar variable physiological parameters; Abstract), the apparatus comprising:  
Page 27a measurement unit for measuring consecutive signals of blood pressure in real time (The cuff 20 interfaces at a pulse side of the patient to generate noninvasive, oscillometric blood pressure data which is processed in a computer 21. The computer is connected through a parallel interface card 22 to a satellite box 23 which contains the hardware necessary to inflate and measure the pressure in a transducer bladder of the cuff 20; Column 5 Lines 45-51); and 
(the present invention looks at the wave form in its totality. For example, in FIG. 4 the referenced blood pressure attributes could be estimated using prior art techniques by applying software implementations of an 80 percent diastolic algorithm, a maxi mum amplitude mean algorithm and a 50 percent systolic algorithm. These points represent empirical, and somewhat arbitrary, points on the graph which have been shown to produce close approximations of the blood pressure attributes; Column 6 Line 60 – Column 7 Line 1), and 
determining whether the signal is an artifact or a normal signal by using the two determined outputs (the pre-classification network is trained to recognize signals which are corrupted by extraneous noise and to classify these as artifacts 63 which will be rejected or stored as training data for future recognition. All other signals are considered to be of good or excellent quality and are transmitted to the neural network as previously described 66 for processing and estimation of blood pressure as an output signal 67; Column 18 Lines 37-45).  
Baker fails to disclose determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN).
NPL discloses determining two outputs by applying N consecutive unit waveforms among the plurality of unit waveforms as an input to a deep belief network (DBN) (B. DBN-DNN ENSEMBLE REGRESSION-C. Design of DBN-DNN Regression Estimator; Page 9965-9968).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to best detect the artifact of the blood pressure signal.  

10 Regarding Claim 13, Baker discloses a display for displaying the waveforms of the measure signal and whether the measured signal is an artifact or a normal signal (Software within the computer 21 controls subsequent data collection, processing and data display; Column 6 Lines 21-22).  

(the pre-classification neural network 62 may be useful for identifying and discarding noise and artifact signals such that these are not used as training data. This operates to enhance the accuracy of the training data stored as much as all artifact and noise signals are pre-classified and rejected; Column 18 Lines 60-65) and diagnoses a prognosis using the signal in which the artifact is eliminated (Following training of the neural network, further direct measurement is unnecessary and the system is ready for diagnostic application and noninvasive estimation of parameter values; Abstract).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and NPL Lee as applied to claim 1 above, and further in view of NPL Shin (Shin, Hangsik, and Se Dong Min. "Feasibility study for the non-invasive blood pressure estimation based on ppg morphology: normotensive subject study." Biomedical engineering online 16.1 (2017): 10.).
Regarding Claim 2, Baker fails to disclose wherein the determining of the two outputs by the consecutive unit waveforms to the DBN is performed by determining the two outputs by learning a morphological characteristic of the N unit waveforms.
NPL Lee discloses the determining of the two outputs by the consecutive unit waveforms to the DBN is performed by determining the two outputs (B. DBN-DNN ENSEMBLE REGRESSION-C. Design of DBN-DNN Regression Estimator; Page 9965-9968).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the DBN teachings of NPL Lee into those of Baker in order to optimize the values of the parameters to best detect the artifact of the blood pressure signal.  
NPL Shin discloses learning a morphological characteristic of the N unit waveforms (The proposed method aims to enhance BP estimation from PPG by using analyzing of PPG morphology and inspection of BP-related features; Background; PPG morphology, especially sectional length could be affected by heart rate and measuring distance, and this means the normalized parameter should be needed; Discussion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791